Case: 13-60200      Document: 00512490359         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-60200                             January 6, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk



BURIM HALITI,

                                                 Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                 Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 075 376 816




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Burim Haliti petitions this court for review of the decision of the Board



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60200    Document: 00512490359     Page: 2   Date Filed: 01/06/2014


                                 No. 13-60200

of Immigration Appeals (“BIA”) denying his motion to reconsider its dismissal
of his appeal of the denial of his motion to reopen. He contends that the immi-
gration judge (“IJ”) erred in denying his motion to reopen and that the BIA
erred in affirming that denial. He contends that his removal proceedings
should have been reopened because he never received notice of his hearing.
      On October 16, 2012, the BIA affirmed the IJ’s denial of Haliti’s motion
to reopen and dismissed Haliti’s appeal. Haliti did not file with this court a
petition for review of the BIA’s dismissal of his appeal but instead filed with
the BIA a motion for reconsideration of the dismissal. Because Haliti did not
file a timely petition for review of the BIA’s order dated October 16, 2012, this
court lacks jurisdiction over that order. Stone v. INS, 514 U.S. 386, 405−06
(1995); Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006). This court’s
jurisdiction therefore extends only to the BIA’s February 27, 2013, order deny-
ing Haliti’s motion for reconsideration.
      Although Haliti filed a timely petition for review of the BIA’s denial of
his motion for reconsideration, he fails to analyze the BIA’s reasons for denying
the motion, which the BIA provided in a clearly worded, succinct opinion.
Haliti has therefore abandoned the only issue that is before this court, which
is whether the BIA abused its discretion by denying his motion for reconsider-
ation. See United States v. Scroggins, 599 F.3d 433, 447 (5th Cir. 2010).
      Accordingly, the petition for review is DISMISSED in part for lack of
jurisdiction and DENIED in part.




                                       2